Citation Nr: 1225689	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss from June 28, 2007 to May 5, 2009; and entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss since May 6, 2009.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified before a Decision Review Officer (DRO) in February 2009.  A transcript of that hearings is of record.  

Additionally, the record is found to reasonably raise the question of whether the Veteran has been rendered unemployable due to his service-connected disabilities.  Hence, a claim for a TDIU rating has been listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

In a December 2007 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable (0 percent) rating, effective June 28, 2007.  The RO also denied service connection for right ear hearing loss at that time.  The Veteran filed a Notice of Disagreement (NOD), received in February 2008, and disagreed with the initial noncompensable evaluation assigned for the left ear, and the denial of service connection for the right ear.  The RO issued a Statement of the Case (SOC) in August 2008, and the Veteran perfected his appeal via a VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2008.  

In a March 2009 rating decision, the RO granted an increased rating to 10 percent for bilateral hearing loss (formerly coded as left ear hearing loss), effective May 6, 2009.  The RO indicated that the rating action represented a full grant of service connection for right ear hearing loss.  In June 2009, the Veteran submitted an NOD, disagreeing with both the rating assigned for his service-connected bilateral hearing loss, as well as the effective date of the increase.  In a September 2009 Supplemental SOC (SSOC), the RO confirmed and continued the evaluation and effective date.  

The Board's review of the claims file reveals that further development of this matter is warranted.  

In a July 2012 Written Brief Presentation, the Veteran's representative argued that a May 2009 VA audiology examination was flawed because the examiner observed that the Veteran's speech recognition scores improved from a previous November 2007 VA audiology examination, despite objective findings on audiogram that the Veteran's hearing worsened.  The Board agrees that these contradictory findings, unexplained by the examining audiologist, are cause for reexamination, as they call into question the validity of the test results.  

Moreover, the Veteran's representative has argued that the November 2007 VA audiology examiner's opinion, upon which the RO based its initial denial of the Veteran's claim for service connection for right ear hearing loss, is inadequate as it lacked any sound rationale.  The Board notes that the November 2007 examiner did not in fact provide a medical opinion as to the relationship between the Veteran's right ear hearing loss and his service, and only commented on the etiology of the left ear hearing loss.  The Board agrees that this opinion is inadequate for VA rating purposes, and that a new opinion regarding the date of onset and etiology of the right ear hearing loss should be obtained.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Further, given that the Veteran's last VA examination was provided approximately 3 years ago, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the service-connected bilateral hearing loss, and to clarify the findings of the November 2007 and May 2009 VA audiology examinations.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

The record shows that VA treatment records have been associated with the record dated to September 2009.  The Veteran has indicated that he receives ongoing treatment at a VA Medical Center (VAMC).  Prior to arranging for the Veteran to undergo any examination, the VA should obtain and associate with the claims file all outstanding VA medical records dated from September 2009 to the present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The record also shows that the Veteran has undergone treatment from a "Dr. Begley" and a "Dr. Sims" for his bilateral hearing loss, since 1992.  The record reflects that treatment records have been associated with the claims file from these two practitioners, dated to October 2006.  The Veteran has testified that, as of his February 2009 DRO hearing, he remained under the care of both physicians.  The RO/AMC must attempt to retrieve records from these physicians, dated from October 2006 to the present, in accordance with VA's duty to assist.  

Finally, under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board must remand an increased rating issue if the Veteran, or the evidence of record, raises the issue of TDIU.  Moreover, in claims for a TDIU rating, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA determine what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

During the May 2009 VA audiology examination, the Veteran reported that his bilateral hearing loss caused him to retire five years early.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

The Board recognizes that the Veteran currently has a combined evaluation of 20 percent for his service-connected tinnitus and bilateral hearing loss disabilities.  

To the extent that the Veteran is now claiming to have greater impairment of industrial adaptability due to his service-connected hearing loss disability and is not yet found to meet the schedular criteria for a TDIU rating, the referral of the case to the Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) must be addressed by the RO/AMC prior to being handled by the Board.  

The Board notes that the Veteran has not yet been provided with notice addressing the types of evidence needed to substantiate a claim for increase to include on the basis of a TDIU rating.  Hence, the RO/AMC should provide the Veteran with such notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and his representative with a letter requesting that the information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  

In particular, the RO/AMC should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, so that VA will have information concerning his past employment.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate claim for a TDIU rating, to include on an extraschedular basis, and what VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

2.  The RO/AMC should obtain all outstanding VA medical records from September 2009 to the present.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  The RO/AMC must also take appropriate steps to contact the Veteran in order to obtain copies of all outstanding non-VA records referable to treatment for the service-connected bilateral hearing loss, to specifically include treatment records from "Dr. Begley" and "Dr. Sims," dated from October 2006 to the present.  All records and/or responses received should be associated with the claims file.  

4.  Thereafter, the RO/AMC must schedule the Veteran for a VA audiology examination with a state-licensed audiologist, to determine the nature and severity of the current bilateral hearing loss.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand and any lay assertions presented.  

A controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test must be conducted without hearing aids.  Further, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  The examiner should comment on and clarify the conflicting findings of speech discrimination test scores on the November 2007 and May 2009 VA audiology examinations, and discuss the progression of the Veteran's bilateral hearing loss since he filed his claim for service connection in June 2007.  

Based upon the claims file review, the Veteran's subjective reports, and the examination findings, the VA examiner must provide an opinion as to whether the Veteran (regardless of his age or the impact of any nonservice-connected disabilities) at least as likely as not (e.g., a 50 percent or greater probability) is precluded from performing substantially gainful employment consistent with his education and work experience by his service-connected bilateral hearing loss and tinnitus disabilities.  

Additionally, based upon the claims file review, the Veteran's subjective reports, and the examination findings, the examiner must also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the now-service-connected right ear hearing loss was present and was related to service since June 28, 2007.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.  

5.  After completing all indicated development, the RO/AMC should readjudicate the matters remaining on appeal, to include the propriety of the assignment of a TDIU rating, to include consideration of whether the Veteran's claims file should be forwarded to the Under Secretary for Benefits or the Director of Compensation and Pension Service for the assignment of a TDIU rating on an extraschedular basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


